DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a seating unit” as structure configured to support an air vent in Claims 1 - 15.
“a measurement unit” as a block having a groove therein in claim Claims 1 - 12.
“a compressing unit” as a block having a recess therein in Claims 1 - 12.
“a sealing unit” as an O-ring, gasket, rubber seal, synthetic rubber seal, or synthetic rubber seal in Claim 2.
“flow rate measurement unit” in Claims 6, 10, 11, and 13 - 15.
“pressure regulation unit” as a regulator in Claims 7 – 11 and 13 - 15 
“pressure measurement unit” in Claims 7 – 11 and 13 - 15.
“fluid supply unit” as a compressor in Claims 10, 11, and 13 - 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Regarding Claim 1, “injection object” in the final line of the claim should read “inspection object”.
Regarding Claim 13, “a pressure measurement unit” in the fifth line should read “the pressure measurement unit”.
Regarding Claim 13, “the pressure regulation unit” in the sixth line should read “a pressure regulation unit”
Regarding Claim 13, “the fluid supply unit” in the tenth line should read “a fluid supply unit”
Regarding Claim 13, “the flow rate measurement unit” in the 14th line should read “a flow rate measurement unit”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the claim recites “close contact”. It is unclear as to how much contact/distance between possible contact can be considered “close” contact, thus rendering the claim indefinite.
Regarding Claims 6, 7, 8, 10, the claims further limit the measurement unit i.e. that of Claim 1, as comprising a flow rate measurement unit, a pressure regulation unit, a pressure measurement unit, a fluid supply unit, and a controller. The scope of measurement unit is unclear as the limitation is interpreted under 112(f) as discussed above. The specification, for example, indicates the measurement unit as (240). It is unclear how element (240) can have a flow rate measurement unit, a pressure regulation unit, a pressure measurement unit, a fluid supply unit, and a controller when it appear to be a block having a groove therein. As such the scope of the measurement unit i.e. what the measurement unit actually is and if it is actually a unit is unclear, thus Claims 1 and 2. 
Regarding Claims 6 – 11 and 13 – 15, the claims recite “flow rate measurement unit” and “pressure measurement unit”. Both limitations are interpreted under 112(f) as discussed above. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b). See MPEP 2181.II. Applicant has not described in the specification what the corresponding structure is with respect to both of the aforementioned limitations. As such, it is unclear as to what the scope of both “flow rate measurement unit” and “pressure measurement unit” are, thus rendering the claims indefinite.
Regarding Claim 11 and 15, the claim recites “ventilation characteristic”. It is unclear as to what the metes and bounds of a ventilation “characteristic” is, thus rendering the claim indefinite. 
Regarding Claims 11, 13, and 15, the claims recite “the inspection object is poor”. It unclear at what point the inspection object can be deemed “poor” and what the criteria of “poor” are, thus rendering the claim indefinite. 
As such, claims dependent upon a rejected claim are therefore rejected as well 

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Toyooka et al. (JP 2006-138859). Citations pertaining to Toyooka et al. refer to the attached English translation.
Regarding Claim 1, as best understood, Toyooka discloses an inspection apparatus, in at least Figures 1 – 3 and 6, comprising: a seating unit (S) configured to attach an inspection object (1) thereto (Figures 1, 2), and comprising a lower face (face of S opposite of 1 as seen in Figure 2), an upper face facing in a direction opposite the lower face (face of Son same side of 1 as seen in Figure 2), and at least one through-hole (2) passing through the lower face and the upper face (Figures 1, 2); a measurement unit (4b) comprising a groove (inner space of 4b) [0031] configured to accommodate at least a portion of the seating unit including the lower face of the seating unit (Figure 3), and a fluid supply flow path configured to supply a fluid in a direction facing the inspection object attached to the seating unit (see path in bottom of 4b between inner space and bottom of 4b) (Figure 3); and a compressing unit (4a) disposed to apply a pressing pressure to the seating unit at a position facing the upper face of the seating unit (via gravity), and comprising a fluid discharge flow path (5) such that a fluid supplied from the measurement unit is discharged through the inspection object (Figure 3).
Examiner also takes Official Notice it is common knowledge in the art to apply a pressuring pressure onto a seal to ensure the seal seals.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to apply a pressing pressure via the compressing unit to the seating unit e.g. via the drive unit (12) [0050] for the benefit of ensuring airtightness of the internal space, as taught by Toyooka [0034].
Regarding Claim 2, as best understood, as best understood, Toyooka discloses a sealing unit (6) disposed between the seating unit and the measurement unit (Figure 3), and configured to bring the seating unit and the measurement unit into close contact with each other (Figure 3) such that the fluid supplied from the measurement unit does not leak into an area other than the through hole in the seating unit [0034].
Regarding Claim 3, as best understood, Toyooka discloses the compressing unit further comprises a protrusion (see left and right sides protruding from bottom of 4a contacting 6) protruding in a direction facing the upper face of the seating unit (Figure 3).
Regarding Claim 4, as best understood, Toyooka discloses the protrusion is formed in a C shape corresponding to the through hole in the seating unit (downward facing C shape towards the through hole as seen in Figure 3), and a fluid passing through the inspection object moved along the through hole and the C-shaped protrusion (see flow path 5, inner space 4a, and 2 in Figure 3).
Regarding Claim 5, as best understood, Toyooka discloses the compressing unit further comprises a hole area (5) through which a fluid passing through the inspection object is capable of being discharged to correspond to the through hole in the seating unit (Figure 3).
Regarding Claim 6, as best understood, Toyooka discloses the measurement unit comprises a flow rate measurement unit (8), and the flow rate measurement unit measures at least one of flor rate information of a fluid flowing into the inspection object and flow rate information of a fluid flowing out of the inspection object [0048].
Regarding Claim 7, as best understood, Toyooka discloses the measurement unit further comprises a pressure regulation unit (10) and a pressure measurement unit (9), the pressure regulation unit regulates a pressure inside the inspection apparatus, and the pressure measurement unit measures a pressure of a fluid flowing into the inspection object [0049, 0051].
Regarding Claim 8, as best understood, Toyooka discloses a fluid supply unit configured to supply a fluid compressed to a predetermined pressure level into the inspection apparatus [0084]; and one or more switches configured to open and close a moving path of the supplied fluid (B) [0048].

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyooka et al. (JP 2006-138859).
Regarding Claim 8, as best understood, Toyooka discloses a fluid supply unit configured to supply a fluid compressed to a predetermined pressure level (level of the pressurized air) into the inspection apparatus [0084]; and one or more switches configured to open and close a moving path of the supplied fluid (B) [0048].

Examiner takes Official Notice it is common knowledge in the art compressors supply pressurized air.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Toyooka so that the fluid supply unit is a compressor for the benefit of a source of pressurized air.
Regarding Claim 12, as best understood, Toyooka discloses the inspection object is attached to the upper face of the seating unit to correspond to the through hole in the seating unit (Figures 1, 2).
Toyooka fails to expressly disclose the inspection object is attached to the upper face.
One of ordinary skill in the art would have realized flow through the inspection object is not direction dependent i.e. the inspection object functions the same regardless of pressure gradient direction.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to have the inspection object be attached to either side of the seating unit, including the lower face of the seating unit e.g. introducing the inspection object upside-down with respect to the position of Figure 1, for the benefit of not having to rotate the inspection object prior to inspection thus saving time and not requiring additional structure to ensure proper orientation when effects of the test are the same in either orientation.

Claims 9 – 11 and 13 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyooka et al. (JP 2006-138859), in view of Stauffer et al. (US 2019/0339157).
Regarding Claim 9, as best understood, Toyooka discloses the switches comprise: a second switch (B) configured to open and close a fluid moving path between the pressure measurement unit (9) and the inspection object (Figure 10).
Toyooka fails to expressly disclose a first switch configured to open and close a fluid moving path between the pressure regulation unit and the pressure measurement unit.
Stauffer teaches a first switch (501) configured to open and close a fluid moving path between a pressure regulation unit (530) and a pressure measurement unit (520).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Toyooka to include a first switch configured to open and close a fluid moving path between the pressure regulation unit and the pressure measurement unit for the benefit of maintaining a set pressure in the system prior to inspection, as taught by Stauffer [0037], thus allowing tests to begin faster.
Regarding Claim 10, as best understood, Toyooka discloses the measurement unit further comprises a controller (11), and the controller configured to execute: a second step in which the second switch is opened and a pressure and a flow rate of the fluid flowing into the inspection object are measured using the pressure measurement unit and the flow rate measurement unit [0048, 0051, 0052]. Toyooka further renders obvious the fluid supply unit in accordance with the rejection of Claim 8 above.

Stauffer teaches a first step in which the second switch (502) is closed, the first switch (501) is opened [0037], and the pressure measured by the pressure measurement unit is regulated to a preset value by regulating the fluid through the pressure regulation unit [0037]; and a second step in which the second switch is opened [0037].
As such, it would have been obvious to modify the combination so that the controller is configured to execute a first step in which the second switch is closed, the first switch is opened, and the pressure measured by the pressure measurement unit is regulated to a preset value by regulating an amount of the fluid supplied from the fluid supply unit through the pressure regulation unit for the benefit of maintaining a set pressure in the system prior to inspection, as taught by Stauffer [0037], thus allowing tests to begin faster.
Regarding Claim 11, as best understood, Toyooka discloses the controller determines whether the ventilation characteristic of the inspection object is poor based on the measured pressure and flow rate of the fluid [0005, 0045, 0052, 0053].
Regarding Claim 13, as best understood, Toyooka discloses a method of inspecting ventilation performance of an inspection object (1) attached to a seating unit (2), the method comprising: 

measuring a pressure of a fluid in the fluid moving paths using the pressure measurement unit [0049];
 an amount of the fluid supplied from the fluid supply unit through the pressure regulation unit [0084]; 
opening the second switch and measuring a pressure and a flow rate of the fluid flowing into the inspection object using the pressure measurement unit and the flow rate measurement unit (8) [0048, 0049]; and 
determining whether the inspection object is poor using measured values of the pressure and the flow rate of the fluid flowing into the inspection object [0005, 0045, 0052, 0053].
Toyooka fails to expressly disclose the fluid supply unit is a compressor.
Examiner takes Official Notice it is common knowledge in the art compressors supply pressurized air.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Toyooka so that the fluid supply unit is a compressor for the benefit of a source of pressurized air.
Nevertheless, Toyooka fails to disclose opening a first switch configured to open/close a fluid moving path between the pressure measurement unit and the pressure regulation unit; and regulating the pressure measure by the pressure 
Stauffer discloses opening a first switch (501) configured to open/close a fluid moving path between a pressure measurement unit (520) and a pressure regulation unit (530) [0037]; and regulating the pressure measure by the pressure measurement unit to a preset value by regulating the fluid through the pressure regulation unit [0037].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Toyooka by including opening a first switch configured to open/close a fluid moving path between the pressure measurement unit and the pressure regulation unit; and regulating the pressure measure by the pressure measurement unit to a preset value by regulating an amount of the fluid supplied from the fluid supply unit through the pressure regulation unit for the benefit of maintaining a set pressure in the system prior to inspection, as taught by Stauffer [0037], thus allowing tests to begin faster.
Regarding Claim 14, as best understood, Toyooka discloses the flow rate measurement unit is disposed on a moving path of a fluid passing through the inspection object (Figures 3, 6), and measures the flow rate of a fluid moving out of the inspection object [0032].
Regarding Claim 15, as best understood, Toyooka discloses determining whether a ventilation characteristic of the inspection object is poor by comparing the measured pressure and flow rate with a preset value [0005, 0045, 0052, 0053].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner




/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856